[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: THE PLAINTIFF'S MOTION FOR CLARIFICATION (#149)
The motion is granted, and the order is clarified in that contributions, if any, made by the plaintiff to his retirement account after the conclusion of the trial were not intended to be subject to the QDRO. The plaintiff's position is correct.
Any borrowing, if any, by the plaintiff would be against his 50% of the fund.
Appreciation and income experienced by the fund since the trial shall be shared equally. CT Page 3749
HARRIGAN, JUDGE